954 A.2d 187 (2008)
288 Conn. 916
STATE of Connecticut
v.
Michael K. CLARK.
NO. 18186
Supreme Court of Connecticut.
Decided July 29, 2008.
Margaret Gaffney Radionovas, senior assistant state's attorney, in support of the petition.
Annacarina Jacob, senior assistant public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 107 Conn.App. 819, 947 A.2d 351 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's ruling that the evidence seized from the defendant's vehicle and person should be suppressed as the fruit of an illegal seizure?"
The Supreme Court docket number is SC 18186.